Citation Nr: 0125011	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  96-08 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as bleeding ulcers).

2.  Entitlement to service connection for residuals of a nose 
injury.

3.  Entitlement to service connection for a spot on the lung 
secondary to Persian Gulf War service.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1992.  His period of active duty included service in 
the Southwest Asia theater of operations in support of 
Operation Desert Storm/Shield from December 1990 to April 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in Montgomery, Alabama, 
presently has jurisdiction over this case.  The Board 
remanded this case in October 1999.

While the case was in remand status, an issue previously on 
appeal - entitlement to service connection for asthma - was 
granted by the RO.  This issue is no longer in appellate 
status because as of the date of this decision, the veteran 
has not filed a notice of disagreement regarding the 
rating/effective date assigned for this disability.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board observes that the RO denied the veteran's 1997 
claim for nonservice-connected pension in September 1997.  
Following receipt of the veteran's notice of disagreement, 
the RO issued a statement of the case (SOC) in March 1998; 
however, a timely substantive appeal addressing this issue is 
not of record.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  


REMAND

There was a significant change in the law since the Board 
remanded the case in October 1999.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. was enacted into law.  Implementing 
regulations were published by VA in August 2001, and made 
effective from date of the law's enactment.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  The VCAA eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The U. S. Court of Appeals for Veterans Claims has held that 
all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  The RO should therefore 
consider whether any additional notification or development 
actions are required under the VCAA and readjudicate these 
claims.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Specifically, the evidence of 
record shows that the veteran claimed he was treated by a 
Dr. Blackburn at the Decatur General Hospital in Decatur, 
Alabama and the RO attempted without success to obtain 
records from Dr. Blackburn/Decatur General Hospital.  
Subsequently, the veteran, in a July 2000 statement, 
indicated Dr. Blackburn was treating him in connection with a 
clinical study at the Birmingham VA Medical Center (VAMC).  
He alluded to this clinical study in prior correspondence, 
but it does not appear that the RO attempted to develop 
evidence from this source.  

In addition to the above, the veteran's VA Form 21-526 
received in April 1997 indicates that he was treated for 
ulcers in 1996 at the "ECM Hospital" in Florence, Alabama.  
In his July 2000 statement, the veteran indicated that he was 
currently in jail.  Medical records of treatment while in 
jail may be pertinent to this case.  There is no evidence in 
the file showing that any efforts were taken to obtain 
medical records from the ECM Hospital or from the medical 
clinic at the jail.

Furthermore, the Board, in the October 1999 decision, found 
that the veteran suffered from a nose injury in service and 
that a 1993 VA examination assessment included traumatic 
nasal fracture.   VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature, 
etiology, and extent of the veteran's disabilities.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001).

As noted above, VA recently revised its regulations under 
title 38, Code of Federal Regulations, to implement the VCAA.  
Section 3.159(c) of the revised regulations requires VA to 
take specific actions to obtain relevant medical records, 
both from Federal and non-Federal sources, and it is 
specifically provided that such reasonable efforts will 
generally consist of an initial request for the records, as 
was done in this case, and, if the records are not received, 
at least one follow-up request.  In light of the facts in 
this case, further development is in order to obtain any 
relevant records pertaining to treatment provided to the 
veteran at any time in the past.

In light of the above, the Board finds that the veteran 
should be examined by VA for compensation purposes to 
determine whether he currently has one or more of the 
disorders claimed as service connected and if so, whether any 
current disabilities for same are related to service.  In the 
Board's view, the appellate record does not at this time 
contain sufficient medical evidence to decide the veteran's 
claims under the letter and spirit of the VCAA.  38 U.S.C.A. 
§ 5103A(d)(1) and (2) (West Supp. 2001).  Accordingly, the 
case is REMANDED to the RO for the following development 
action:

1.  With the veteran's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims folder 
to include VA and non-VA records.  This 
development should include directly 
contacting the Birmingham-VAMC for the 
purpose of obtaining any records relevant 
to treatment in a clinical study under 
the care of a Dr. Blackburn, as alleged 
by the veteran.  With respect to any non-
VA health care providers identified by 
the veteran, the RO should request his 
authorization to release any indicated 
private medical records.  In particular, 
the RO should attempt to obtain relevant 
records from the facilities named above, 
the Decatur General Hospital in Decatur, 
Alabama, the "ECM Hospital," located in 
Florence, Alabama, and the medical clinic 
at the jail in which the veteran is (was) 
imprisoned.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.  If any of the above records are 
not available, the RO should notify the 
veteran of the records it was unable to 
obtain, briefly explain the efforts made 
to obtain such records in the claims 
folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
alleged gastrointestinal disorder.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests and studies should be 
conducted.  The examining physician 
should determine whether the veteran has 
disorders involving the gastrointestinal 
system (claimed as bleeding ulcers), and 
if so, render opinions addressing whether 
it is at least as likely as not that any 
current disabilities for same were 
incurred in or aggravated during the 
veteran's period of active duty between 
September 1988 and January 1992, or 
within the one-year presumptive period 
after service.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
alleged residuals of nose injury.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests and studies should be 
conducted.  The examining physician 
should determine whether the veteran has 
residuals of a nose injury, and if so, 
render an opinion addressing whether it 
is at least as likely as not that any 
current residuals for same were incurred 
in or aggravated during the veteran's 
period of active duty between September 
1988 and January 1992.  Detailed reasons 
and bases for all diagnoses and opinions 
should be provided.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's spot 
on his lung.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests and studies should be conducted.  
The examining physician should determine 
whether the spot on the veteran's lung to 
include any diagnosed lung tumors and/or 
bronchiectasis (as possibly associated 
with the spot on the lungs), were 
incurred in or aggravated during the 
veteran's period of active duty between 
September 1988 and January 1992, or 
within the one-year presumptive period 
after service.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO should allow the veteran an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

